internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-139669-02 date date legend p a b c d e f f1 g h i j k l v x y z aa bb cc state y dollar_figurea dollar_figureb date date date date date plr-139669-02 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code facts the facts as represented by p and p's authorized representative are as follows p is a limited_liability_company formed for the purpose of acquiring relocating and operating three separate facilities facility or facilities for the production of synthetic_fuel from coal on date p received plr which rules on issues similar to those addressed by this letter p seeks a confirmation of the rulings in light of the relocation of one of the three facilities from the x site to the v site and the constructive termination of p caused by the transfer of b's entire class a interest in p to an affiliate as described in the ruling_request and subsequent correspondence by p's authorized representative p is classified as a partnership for federal_income_tax purposes the initial members of p were a and b a is a limited_liability_company that has elected to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes a and b are wholly-owned directly or indirectly subsidiaries of c which is engaged in a number of businesses directly and through affiliates including strategic investments in the energy sector on date d sold the facilities to p for a fixed dollar amount_paid in full in cash at closing a and b the members of p at that time made capital contributions in cash to p in accordance with their ownership interests in an amount required to acquire and relocate the facilities prior to date a held a bb interest in p and b held a cc interest in p on date the limited_liability_company agreement of p was amended and restated in its entirety creating two classes of membership interests a class a interest and a class b interest a's interest was reclassified as a class a interest and b's interest was reclassified and divided into a class a and class b interest in two related transactions occurring on date and date j a corporation unrelated to a or b agreed to purchase the entire class b interest owned by b for a fixed amount in cash plus contingent payments over time the fixed portion which has already been paid_by j is dollar_figurea the contingent payments subject_to a limitation will equal dollar_figureb for each dollar of sec_29 tax_credits allocated to a holder of the class b interest p represents that the fixed payment made by j exceed sec_50 percent of the net present_value of the total consideration payable by j to b in connection with the acquisition of the class b interest plr-139669-02 after the transactions occurring on date and date the sharing ratio for the class a interest equaled y and the sharing ratio for the class b interest equaled z after the relocation of the facility to the v site the sharing ratio for the class a interest will equal y aa and the sharing ratio of the class b interest will equal z - aa each member of p has made and will continue to make periodic cash capital contributions to p to pay such member's share of the operating losses of p in general items of income gain loss deduction and credit are allocated to the members of p in accordance with their applicable sharing ratios the acquisition by j of its interest in p did not result in a termination of p pursuant to sec_708 however after receiving this private_letter_ruling b intends to transfer all of its class a interest to an affiliate which will cause a termination of p pursuant to sec_708 d entered into separate construction contracts on date with general contracting firms to build the facilities the construction contracts were for synthetic_fuel production facilities for producing solid synthetic_fuel that was a qualified_fuel within the meaning of sec_29 p has provided an opinion of counsel that each of the construction contracts was a legal valid and binding obligation of d under applicable state law as of date in addition each of the construction contracts i provided for liquidated_damages of at least five percent of the contract_price ii included a description of the facility to be constructed iii provided for a completion date and iv provided for a maximum price p has represented that each of the facilities was placed_in_service within the meaning of sec_29 before date as described in the ruling_request and subsequent correspondence from p's authorized representative each of the facilities consists of a high-speed mixer a ribbon blender and two pellet mills in the process by which synthetic_fuel is produced in the facilities coal feedstock and a chemical reagent are mixed in the high-speed mixer and transported by gravity feed to the ribbon blender the ribbon blender provides additional blending and then distributes the mixture to the two pellet mills for final processing and delivery to the finished product conveyor belt the coal-based synthetic_fuel originally produced in the facilities by d was not commercially viable as a result d began using different chemical reagents to produce marketable synthetic fuels with respect to the installation and operation of the facilities at the x site p has entered into a number of auxiliary agreements with f g and h which are unrelated to p p contracted with f an affiliate of d to reassemble and install the facilities at the x site located in state y p has represented that following the relocation at the x site the fair_market_value of the original property of each facility is more than of the facility's total fair_market_value the cost of the new property plus the value of the original property plr-139669-02 g owns x and has granted to p a lease at the x site to enable p to reassemble and operate the facilities under the surface lease agreement p agreed to pay g a fixed monthly rent and an additional rental amount based on the amount of synfuel sold to third parties pursuant to a feedstock supply agreement h has agreed to sell coal feedstock to p if h fails to deliver the coal feedstock it is required to deliver p can purchase its feedstock from other suppliers p also entered into a synthetic_fuel sales agreement with g where g agreed to purchase a minimum amount of synthetic_fuel produced at the facilities each year if g does not purchase the synthetic_fuel it is obligated to purchase p can sell the synthetic_fuel to third parties under certain circumstances g is required to pay liquidated_damages for failing to meet its synfuel purchase obligations p has represented that all sales of synthetic_fuel from the facilities will be to unrelated persons p entered into an agreement with f for the operation and maintenance of the facilities f is subject_to the direction and control of p which has the sole authority to set production levels and make other strategic decisions f is paid a graduated fixed fee without adjustment for inflation per ton of synthetic_fuel produced in the facilities any capital costs associated with the facilities will be paid_by p and must be authorized by p f subsequently assigned its right title and interest in the operation and maintenance agreement to f1 which is also an affiliate of d p will relocate one of the facilities from the x site to the v site which is also located in state y with respect to the installation and operation of the facility at the v site p has entered into a number of auxiliary agreements with f1 k and l which are unrelated to p p contracted with f1 to reassemble and install the facility at the v site located in state y p has represented that following the relocation at the v site the fair_market_value of the original property of the facility will be more than of the facility's total fair_market_value the cost of the new property plus the value of the original property k owns v and has granted to p a lease at the site of v to enable p to reassemble and operate the facility under the surface lease agreement p agreed to pay k a fixed monthly rent and an additional rental amount based on the amount of synfuel sold to third parties pursuant to a feedstock supply agreement l has agreed to sell coal feedstock to p if l fails to deliver the coal feedstock it is required to deliver p can purchase its feedstock from other suppliers p also entered into a synthetic_fuel sales agreement with k where k agreed to purchase a minimum amount of synthetic_fuel produced at the facility each year if k does not purchase the synthetic_fuel it is obligated to purchase p can sell the synthetic_fuel to third parties under certain circumstances k is required to pay liquidated_damages for failing to meet its synfuel purchase obligations p has represented that all sales of synthetic_fuel from the facilities will be to unrelated persons p entered into an agreement with f1 for the operation and maintenance of the facility f1 is subject_to the direction and control of p which has the sole authority to set plr-139669-02 production levels and make other strategic decisions f1 is paid a graduated fixed fee without adjustment for inflation per ton of synthetic_fuel produced in the facilities any capital costs associated with the facilities will be paid_by p and must be authorized by p for both the x and v sites p has directly entered into arrangements with suppliers of chemical reagents p has supplied a detailed description of the process employed at each facility from time to time various alternative chemical reagents may be used in the process as described the facilities and the process implemented in the facilities and the alternative chemical reagents meet the requirements of revproc_2001_34 i r b p had e and i recognized experts in coal combustion chemistry conduct numerous tests on the synthetic fuels produced using coal feedstock utilized in the facilities at the x site and the types of coal feedstock expected to be utilized in the facility at the v site and each of the alternative chemical reagents these tests are described in detail in p's ruling_request and subsequent correspondence by p's authorized representative the experts have produced reports that have been submitted with the ruling_request and the subsequent correspondence by p's authorized representative the reports conclude that with respect to each of the various alternative chemical reagents significant chemical changes take place with the application of the process to the coal feedstock the rulings issued in which you wish to be reconfirmed in this private_letter_ruling are as follows p with the use of the process and the chemical reagents will produce a qualified_fuel within the meaning of sec_29 the production of the qualified_fuel from each of the facilities will be attributable solely to p entitling p to the sec_29 credit for the production of qualified_fuel from each facility that is sold to an unrelated_person each of the contracts for the construction of the facilities constitutes a binding written contract within the meaning of sec_29 the sec_29 credit attributable to p may be passed through to and allocated among the members of p in accordance with the principles of sec_702 in accordance with each member's interest in p at the time the sec_29 credit arises for the sec_29 credit a member's interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel the acquisition of the facilities by p will not affect the placed_in_service_date of any of the facilities for purposes of sec_29 plr-139669-02 any termination of p under sec_708 arising from sales or exchanges of interests in p will not preclude p as reconstituted from taking the sec_29 credit for the production and sale of qualified_fuel to unrelated persons and for each of the facilities if the facility was placed_in_service prior to date within the meaning of sec_29 the relocation of the facility to the x site or other location after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property of the facility is more than of the facility's total fair_market_value at the time of the relocation or replacement we express no opinion on when the facilities were placed_in_service the changes in facts since the issuance of plr are the relocation of one facility from the x site to the v site and the constructive termination caused by the transfer of b's entire class a interest in p to an affiliate as described in the ruling_request and subsequent correspondence by p's authorized representative the rulings set forth in plr are not affected by these changed facts accordingly based on the representations of p and p's authorized representative we re-issue the rulings given in plr as follows p both before and after its constructive termination and reconstitution with the use of the process and the chemical reagents produces a qualified_fuel within the meaning of sec_29 in each of the facilities both before and after its constructive termination and reconstitution the production of the qualified_fuel from each of the facilities is attributable solely to p within the meaning of sec_29 entitling p to the sec_29 credits for the production from each facility of qualified_fuel that is sold to an unrelated_person each of the contracts for the construction of the facilities constitutes a binding written contract within the meaning of sec_29 the sec_29 credit attributable to p may be passed through to and allocated among the members of p both before and after its constructive termination and reconstitution in accordance with the principles of sec_702 in accordance with each member's interest in p at the time the sec_29 credit arises for the sec_29 credit a member's interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel the acquisition of the facilities by p did not affect the placed_in_service_date of any of the facilities for purposes of sec_29 plr-139669-02 any termination of p under sec_708 arising from sales or exchanges of interests in p including any termination arising from b's transfer of its class a interest to an affiliate will not preclude p as reconstituted from taking the sec_29 credit for the production and sale of qualified_fuel to unrelated persons and for each of the facilities if the facility was placed_in_service prior to date within the meaning of sec_29 the relocation of the facility to the x site or other location including the relocation of one facility to the v site after date or replacement of parts of the facility after that date does not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property of the facility is more than of the facility's total fair_market_value at the time of the relocation or replacement we express no opinion on when the facilities were placed_in_service except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when p's facilities were placed_in_service or how the partners' interests in p are determined this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs and special industries
